t c memo united_states tax_court sean m murray petitioner v commissioner of internal revenue respondent docket no filed date sean m murray pro_se christopher d davis and timothy a froehle for respondent memorandum opinion lauber judge with respect to petitioner’s federal_income_tax for the internal_revenue_service irs or respondent determined a deficiency of dollar_figure additions to tax of dollar_figure and dollar_figure under sec_6651 and and an addition_to_tax of dollar_figure under sec_6654 all of the adjustments are attributable to unreported income respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that he is entitled to judgment as a matter of law we will grant the motion and sustain respondent’s determina- tions finding that petitioner’s position is frivolous or groundless and that he instituted and maintained this case primarily for delay we will also require him to pay to the united_states under sec_6673 a penalty of dollar_figure background the following facts are derived from the parties’ pleadings and respondent’s motion papers including the declaration and exhibits attached thereto petitioner resided in new york when he filed his petition petitioner did not file a federal_income_tax return for the irs re- ceived information reports from third parties regarding his income for that year the irs received from saratoga community federal credit_union a form int interest_income reporting that petitioner had received interest_income of dollar_figure the irs received from chase bank usa forms 1099-c cancellation of debt re- 1all statutory references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar porting that petitioner had received cancellation_of_indebtedness_income in the aggregate amount of dollar_figure and the irs received from massmutual retire- ment services a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc reporting that petitioner had received a retirement_plan distribution of dollar_figure the distribution code on this form described the distribution as an early distribution no known exception in most cases under age and stated that the taxable_amount was dollar_figure on the basis of these third-party information reports the irs prepared for petitioner a substitute for return sfr that met the requirements of sec_6020 the irs determined that petitioner had received the three items of in- come specified above and that he was liable for an additional tax of dollar_figure equal to of the dollar_figure early distribution see sec_72 the sfr accorded peti- tioner the filing_status of married_filing_separately allowed him the standard de- duction and one personal_exemption determined that his total corrected tax lia- bility was dollar_figure determined additions to tax under sec_6651 and for failure to timely file and pay and determined an addition_to_tax under sec_6654 for failure to pay estimated_tax on date the irs sent petitioner a timely notice_of_deficiency set- ting forth these adjustments and he timely petitioned this court in his petition he did not deny receiving any of the income in question or assign error to any of re- spondent’s determinations rather he disputed the obligation or liability to file a tax_return for sean m murray and recited gibberish commonly appearing on tax- protester websites commencing with his petition petitioner engaged in a series of actions evi- dently designed to throw sand into the gears of this court’s case-docketing pro- cedure and delay the trial of his case although alive and well he captioned his petition murray sean michael as executor of sean michael murray estate and although residing in new york he requested a place of trial in san francisco misled into believing that petitioner was the executor of a decedent’s estate we ordered the caption amended to include the phrase estate of sean michael murray a k a sean m murray deceased on date petitioner filed a motion to vacate that order asserting that as executor he was the real party in interest and that his original caption was correct he concurrently filed a change_of address form showing a new address in oakland california we directed respondent to express his view as to petitioner’s motion and the proper captioning of this case in a response filed date respond- ent’s counsel informed the court that he had called the new york telephone number reported on the petition and spoken with petitioner who stated something to the effect that he filed the case on behalf of ‘sean m murray ’ the artificial person respondent noted that the notice_of_deficiency was issued to petitioner as an individual that he was alive and that the case should be recaptioned to show sean m murray as petitioner we ordered the case recaptioned as respondent urged and directed petitioner to file within three weeks a ratification of his petition with the signature of the correct taxpayer on date petitioner filed a 40-page response re- plete with tax-protester gibberish he asserted that respondent had violated vari- ous federal criminal statutes and had fail ed to cite a reason or explanation for his request that the case be recaptioned he denied the claim that sean m mur- ray is alive and well for lack of sufficient knowledge or information and he attached a durable_power_of_attorney and an irs form_2848 power of attor- ney and declaration of representative purporting to authorize him to represent the sean michael murray estate on date he filed another frivo- lous document that he signed as executor we calendared this case for trial in san francisco california as petitioner had requested on date more than two months after his case was calendared he filed a motion again signed by him as executor to change the place of trial to albany new york he asserted in that motion that he is not a resident of either san francisco california or albany new york but is domi- ciled in san jose costa rica we denied that motion explaining that albany was reserved as a place of trial for small tax cases only see rule tax_court form_5 app i tax_court rules_of_practice and procedure on date petitioner filed a cut-and-pasted version of his prior motion this time requesting that the place of trial be changed to new york new york he again asserted that he was not a resident of new york but was domi- ciled in san jose costa rica as a justification for changing the place of trial he asserted vaguely that circumstances have changed considerably since he origi- nally requested trial in san francisco because petitioner appeared to reside in new york respondent did not object to this motion and on date we recalendared the case for trial in new york city on date on date respondent filed a motion for summary_judgment counsel for respondent represented that he had telephoned petitioner to ascertain his correct address for service of this motion petitioner replied that he was in an ‘address confidentiality program’ run by the secretary of state in his response to the summary_judgment motion petitioner generally de- nies receipt of the income identified in the notice_of_deficiency but adduces no facts to support this allegation he asserts that respondent’s motion is incorrect in its assertion of a requirement to file a return and seemingly represents a willful attempt to circumvent due process requirements with baseless claims of frivolous arguments he asserts without adducing any supporting facts that no valid debt was cancelled and that no pension distributions were taxable for leaving no income to report he refuses to respond to respondent’s contention that he does not occupy the status of an executor asserting that respondent fails to provide a definitive statement or specific reference with which to respond a summary_judgment standard discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be ren- dered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party ibid however the nonmoving party may not rest upon the mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite petitioner has set forth no facts showing that there is a genuine dispute for trial as the basis for his position he insists that he has no obligation to file feder- al income_tax returns a frivolous legal position while generally denying receipt of taxable_income he has adduced no specific facts to support that claim we con- clude that there are no material facts in dispute and that this case is appropriate for summary adjudication b unreported income the irs’ determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations erro- neous rule a 290_us_111 the irs can prove an underpayment_of_tax stemming from unreported income by showing among other things a likely source of the unreported income 96_tc_858 aff’d 959_f2d_16 2d cir once re- spondent has produced evidence linking the taxpayer to an income-producing ac- tivity the burden_of_proof shifts to the taxpayer to prove by a preponderance of the evidence that respondent’s determinations are arbitrary or erroneous helver- ing v taylor 293_us_507 87_tc_74 the notice_of_deficiency determined three adjustments involving unreported income the irs received from saratoga community federal credit_union a form 1099-int reporting that petitioner had received interest_income of dollar_figure the irs received from chase bank usa forms 1099-c reporting that petitioner had received cancellation_of_indebtedness_income in the aggregate amount of dollar_figure and the irs received from massmutual retirement services a form 1099-r re- porting that petitioner had received a taxable retirement_plan distribution of dollar_figure on the basis of this credible_evidence we are satisfied that respondent has proved a likely source of the unreported income the burden_of_proof thus shifts to petitioner to show that respondent’s determinations were arbitrary sec_6201 provides that if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return and the taxpayer has fully cooperated with the secretary the irs may not rely solely on the information_return to satisfy its burden of production petitioner has not al- leged a reasonable dispute concerning the information returns merely asserting with no supporting documents or facts that no valid debt was cancelled and that no pension distributions were taxable for and far from fully cooperating with the irs petitioner has repeatedly sought to delay this case by advancing tax- protester arguments see parker v commissioner tcmemo_2012_66 103_tcm_1321 finding sec_6201 inapplicable where the tax- continued petitioner has not satisfied his burden_of_proof he failed in his petition to assign error to any of respondent’s determinations asserting instead that he had no obligation or liability to file a tax_return under rule b any issue not raised in the assignments of error is generally deemed conceded in any event pe- titioner has set forth no facts and submitted no documentary_evidence to show that he did not receive these items of income or that the income he received was not taxable see rule d we conclude that respondent’s determinations of unre- ported income as set forth in the notice_of_deficiency are correct and those deter- minations are sustained see 181_f3d_1002 9th cir aff’g tcmemo_1997_97 powerstein v commissioner tcmemo_2011_271 102_tcm_497 c sec_72 additional tax when a taxpayer receives a distribution from a qualified_retirement_plan sec_72 generally provides that his tax shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income the statute enumerates several well-known exceptions to this rule eg where the taxpayer receiving the distribution has attained the age of or i sec_2 continued payer did not bring any factual dispute over any item_of_income to the irs’ atten- tion within a reasonable_time but instead raised frivolous arguments disabled or where the distribution is used to pay deductible medical_expenses see sec_72 iii b because sec_72 imposes a tax rather than a penalty or an addition_to_tax within the meaning of sec_7491 petitioner has the burden of production on this issue see 144_tc_140 petitioner has alleged no facts and produced no evidence showing that he had attained the age of when he received the distribution or that any other statutory excep- tion applies we will accordingly sustain respondent’s determination that he is liable for an additional tax of dollar_figure under sec_72 d additions to tax sec_6651 sec_6651 provides for an addition_to_tax of of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file the return not to exceed in toto respondent has his burden of produc- tion on this issue see sec_7491 respondent included with his summary judg- ment motion a redacted form_4340 certificate of assessments payments and other specified matters which shows that petitioner did not file a return for this was sufficient to satisfy respondent’s burden of production see robertson v commissioner tcmemo_2014_143 108_tcm_56 petitioner has supplied no evidence that he filed a federal_income_tax return for indeed by persistently asserting that he had no obligation to file such a return he has effectively admitted that he did not do so he has alleged no facts and produced no evidence showing that this failure was due to reasonable_cause and not due to willful neglect see sec_6651 we will accordingly sustain respondent’s determination that petitioner is liable for the addition_to_tax under sec_6651 sec_6651 sec_6651 provides for an addition_to_tax when a taxpayer fails to pay timely the tax shown on a return unless the taxpayer proves that the failure was due to reasonable_cause and not due to willful neglect to meet his burden of production under c with respect to the sec_6651 addition_to_tax respondent must provide evidence of a tax_return see 127_tc_200 aff’d 521_f3d_1289 10th cir an sfr that meets the requirements of sec_6020 is treated as the return filed by the taxpayer for this purpose see sec_6651 respondent has met his burden of production by producing a certified copy of the sfr that the irs prepared on petitioner’s behalf cf gardner v commis- sioner tcmemo_2013_67 105_tcm_1433 finding that for pur- poses of sec_6651 the commissioner did not provide sufficient evidence of a tax_return merely by producing the taxpayer’s account transcripts petitioner has not paid the tax shown on that return nor has he alleged or adduced facts to show that his failure was due to reasonable_cause and not due to willful neglect see sec_6651 we will accordingly sustain the addition_to_tax for petitioner’s failure to pay timely his income_tax_liability for sec_6654 sec_6654 imposes an addition_to_tax on an individual who underpays his estimated_tax the addition_to_tax is calculated with reference to four required in- stallment payments of the taxpayer’s estimated_tax liability sec_6654 and d each required_installment is equal to of the required_annual_payment sec_6654 the required_annual_payment is equal to the lesser_of of the tax shown on the individual’s return for that year or if no return is filed of his tax for such year or if the individual filed a valid_return for the immediate- ly preceding_taxable_year of the tax shown on that return see sec_6654 b and c where a taxpayer has not filed a return for the cur- rent tax_year or the immediately preceding tax_year the required_annual_payment is equal to of the tax due for the current_year sec_6654 respondent’s burden of production under sec_7491 requires him to produce for each year for which the addition is asserted evidence that the tax- payer had a required_annual_payment under sec_6654 to do so respond- ent must establish the tax shown on the taxpayer’s return for the preceding year or demonstrate that the taxpayer filed no such return see wheeler t c pincite schlussel v commissioner tcmemo_2013_185 respondent met his burden of production by including with his summary_judgment motion a redacted form_4340 showing that petitioner did not file an in- come tax_return for see robertson t c m cch pincite petitioner’s required_annual_payment thus equaled of the tax due for see sec_6654 d b petitioner has not alleged and has adduced no facts indicating that he made any estimated_tax payments for we will accordingly sustain the sec_6654 addition_to_tax e frivolous position penalty sec_6673 authorizes this court to impose a penalty not in excess of dollar_figure whenever it appears that the taxpayer has instituted or maintained the proceeding primarily for delay or has taken a position that is frivolous or groundless sec_6673 and b the purpose of sec_6673 is to com- pel taxpayers to conform their conduct to settled tax principles and to deter the waste of judicial resources see 791_f2d_68 7th cir bruhwhiler v commissioner tcmemo_2016_18 111_tcm_1071 petitioner has repeatedly advanced numerous frivolous positions in this court these include assertions that he has no obligation to file federal_income_tax returns that he is the executor of the estate of an artificial person and that respondent’s counsel has violated criminal provisions of the united_states_code he has also engaged in tactics patently designed to delay the final_determination of his federal_income_tax liability including filing documents with misleading cap- tions making multiple unjustified requests to change the place of trial and sub- mitting documents containing obvious falsehoods and laced with tax-protester gibberish he has repeatedly wasted the resources of respondent’s counsel and this court we will accordingly require that he pay to the united_states under sec_6673 a penalty of dollar_figure this opinion will serve as a warning to pe- titioner that he risks a much larger penalty if he engages in similar tactics in any future appearance before this court to reflect the foregoing an appropriate order and decision will be entered for respondent
